DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a cooling element” in claim 4, this is considered as “a water cooler or cooling plate” or the equivalent thereof ([0025]),
“a heating element” in claim 8, this is considered as “a heating rod, a heating filament, a heating plate, and/or heating fins” or the equivalent thereof ([0025]),

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following list of limitations are considered an intended use of the apparatus:
“A solid source chemical intermediate fill vessel” of claim 1, the phase of the chemical recovered from the intermediate fill vessel” is considered operation temperature dependent, (note Applicants’ Specification “a solid or liquid source vessel”, [0015])
 “wherein the first threshold temperature is about 135° C” of claim 6, 
“wherein the second threshold temperature is about 145° C” of claim 7,
“further comprising a heating element configured to maintain the lid at or above the first threshold temperature” of claim 8,
“a porosity of the filter is configured to prevent a passage of the reactant therethrough below the second threshold temperature” of claim 13,
“wherein the intermediate layer is configured to maintain a temperature gradient between the lid and the base of at least 10° C”,
as the temperature depends on the operation of the heating element and the cooling element, an apparatus that is capable of producing the above temperature setting is considered read into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Objections
Claim 12 is objected to because of the following informalities:  “the chemical outlet comprise filter” should be “the chemical outlet comprise a filter”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a base at the proximate end configured to hold solid source chemical reactant therein”, the “solid source chemical reactant” does not have antecedent basis.
Claim 1 will be examined inclusive “a base at the proximate end configured to hold a solid source chemical reactant therein”.

Dependent claims 2-20 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claim 2 recites “the intermediate layer comprises one or more chambers each comprising a vacuum”, it is not clear the “chamber(s)” is enclosed chamber(s)/space(s) connected to a vacuum source or chamber(s)/space(s) that is open to the base and/or the lid while the chamber/base/lid together is under vacuum.
The examiner notices Applicants’ Specification “The intermediate section 116 can include one or more evacuated sections that are configured to prevent the flow of heat therethrough. For example, the intermediate section 116 can include a plurality of spaced evacuated sections. The fill vessel 100 can include one or more vacuum pumps (not shown) for evacuating the evacuated sections. In some configurations, the vacuum pumps are disposed between evacuated sections of the fill vessel 100” [0028]. Yet this paragraph did not specified the evacuated sections are closed space or open.

Claim 2 will be examined inclusive both interpretation.

Claim 14 recites “the filter comprises at least one of a ceramic or a metal”, there is no antecedent basis of a filter in parent claim 1.

Claim 14 will be examined inclusive of as dependent of claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Buskirk et al. (US 5882416, hereafter ‘416), in view of Dickerson et al. (US 20120180899, hereafter ‘899). (US 5711816 is evidenced for ceramic or metal porous frit material).
‘416 teaches some limitations of:
Claim 1: FIG. 1 is a schematic representation of a liquid delivery and chemical vapor deposition system .. The liquid delivery and chemical vapor deposition system 100 comprises a vaporization zone 110 including a vaporizer chamber 130 of elongate conformation. The vaporizer chamber 130 contains a vaporization frit element 120 fed by vertical flow conduit 122 with precursor source reagent from reagent supply vessel 112 connected to flow conduit 122 by supply line 114 (col. 8, lines 11-21),  The lower end of vaporizer chamber 130 is joined by high conductance valve 132 to high conductance manifold bypass line 134 which drains liquid by gravity into the non-volatile residue trap 136 while passing the gas, depleted in non-volatile residue, in gas bypass line 154 to the aforementioned exhaust manifold 156 (col. 8, lines 60-65, the claimed “A solid source chemical intermediate fill vessel comprising: a proximate end; a distal end”); 
The undecomposed reagent that has condensed in the cold trap may optionally be reclaimed and purified for use in the deposition process, to achieve high levels of reagent utilization (col. 9, lines 17-20, the claimed “a base at the proximate end configured to hold solid source chemical reactant therein), Since the first and second heater half-sections are cast from aluminum, a mold could easily be fabricated to produce body half-sections for encasing the manifold, conduits, trap, or any other components of FIG. 1 (col. 11, lines 57-61, the claimed “the base comprising a first thermal conductor and configured to be maintained at or below a first threshold temperature”);
 The vaporizer chamber 130 contains a vaporization frit element 120 fed by vertical flow conduit 122 with precursor source reagent from reagent supply vessel 112 connected to flow conduit 122 by supply line 114 (col. 8, lines 17-21), heating means 161, 162, and 166 (col. 10, lines 53-54), wherein the inlet line 128, vaporization chamber 130, manifold conduit 137, bypass line 134, and vertical flow conduit 122 are preferably formed of a stainless steel material (col. 10, lines 5-8, the upper part of the vaporizer chamber 130 is the claimed “a lid at the distal end comprising a second thermal conductor and configured to be maintained at or above a second threshold temperature greater than the first threshold temperature, the lid comprising: a chemical inlet configured to receive vaporized chemical reactant into the base”);
 The vaporizer chamber 130 may also feature a carrier fluid inlet line 128 receiving carrier fluid such as argon, oxygen, or other carrier medium, from carrier fluid supply vessel 124 connected to inlet line 128 by supply line 126. This carrier fluid may be preheated to the vaporization temperature by means of a heater device (col. 8, lines 22-27, the claimed “a carrier gas inlet configured to receive a flow of a carrier gas therethrough”); 
The vaporizer chamber 130 immediately downstream of the vaporization frit element 120 is coupled in flow communication with manifold conduit 137 (col. 8, lines 32-33, the claimed “and a chemical outlet configured to pass vaporized chemical reactant from the lid”);
typically a frit structure as described more fully in prior copending application No. 08/484,025 filed Jun. 7, 1995 in the names of Peter S. Kirlin, et al (col. 4, lines 16-18), The heated frit may be made of any material that is inert in the presence of the reagents at the appropriate temperatures. Stainless steel, glass, and ceramics are suitable materials of construction (US 5711816, col. 14, lines 39-42, the claimed “an intermediate layer”).

 However, frit 120 of ‘416 is above the manifold conduit 137 and heating meaning 162 and 166.


‘416 does not teach the other limitations of:
Claim 1: (an intermediate layer) disposed between the base and the lid, the intermediate layer comprising an insulator configured to reduce heat flow between the base and the lid.
Claim 2: wherein the intermediate layer comprises one or more chambers each comprising a vacuum.
	Claim 3: wherein the intermediate layer is disposed in contact with both the base and the lid.

‘899 is an analogous art in the field of SYSTEM AND METHOD FOR LIQUEFYING A FLUID AND STORING THE LIQUEFIED FLUID (title), a cold head from a heat exchange assembly configured to liquefy a fluid ([0025], same as cold trap of ‘416), FIG. 9 further illustrates a transfill tube 64, and a fluid vent 66. Transfill tube 64 is configured to communicate liquefied fluid in storage reservoir 28 with the exterior of housing 12 (e.g., for usage) ([0057], same as Applicants’ transfill/fill vessel). ‘899 teaches that For example, by virtue of enclosing heat exchange assembly 14 and storage assembly 16 within housing 12, the fluid is transferred between heat exchange assembly 14 and storage assembly 16 without implementing a conduit or line that must be individually insulated against ambient atmosphere (Fig. 9, [0034], 4th sentence), housing 12 is formed from a first piece 20 and a second piece 22 … Second piece 22 is a lid ([0036], 3rd sentence), To enhance this isolation, housing 12 may be formed from an insulating material. By way of non-limiting example, housing 12 may be formed from stainless steel, and/or other materials. To further insulate heat exchange assembly 14 and storage assembly 16 from atmosphere, in one embodiment, housing 12 may be evacuated between housing 12 and the portions of cavity 18 within which heat exchange assembly 14 and/or storage assembly 16 are disposed. The created vacuum may provide an enhanced layer of insulation and/or protection for heat exchange assembly 14 and/or storage assembly 16 ... Additionally, insulation wrap (not shown) may be used to coat the interior of housing 12 and/or component contained therein as an added one or more layers radiation barrier ([0035], 3rd sentence, therefore, lid 22 is an insulation material).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the cold trap 136 of ‘415 with dewar system 10 in Fig. 9 of ‘899, for the purpose of insulated from ambient atmosphere, as taught by ‘899 ([0034], 4th sentence). Note, alternatively, it would also be obvious to have added a second frit 120 between heating means 166 and the cold trap 136, and the frit 120 would have a plurality of chambers/spaces that is connected to vacuum pump 158 through line 154. 


	The combination of ‘416 and ‘899 further teaches the limitations of:
Claim 4: cold trap 136 of ‘416 requires the claimed “further comprising a cooling element configured to maintain the base at or below the first threshold temperature”, note ‘899 teaches that Heat exchange assembly 14 is configured to liquefy the flow of fluid by lowering the temperature of the fluid. This may include supercooling the fluid down to temperatures of about 100o K ([0038]).
	Claim 6: 100o K of ‘899 is well below 135° C of claim 6 (see also claim 1, the claimed “wherein the first threshold temperature is about 135° C”, note this is an intended use of the apparatus).
	Claim 7: the vaporizer must be heated to a temperature in excess of 200° C (‘416, col. 4, lines 40-41, the claimed “wherein the second threshold temperature is about 145° C”, note this is an intended use of the apparatus).
	Claim 8: the second vaporizer heating means 162 is the claimed “further comprising a heating element configured to maintain the lid at or above the first threshold temperature”.
	Claim 11: The liquid delivery vaporization system 400 shown in FIG. 4 comprises a flow circuit including valves 402, 404, 406 and 408 and associated piping. The piping includes vapor flow conduit 410 coupling conduits 412 and 414 therewith (col. 13, lines 17-21, the claimed “wherein each of the chemical inlet, the carrier gas inlet, and the chemical outlet comprise a corresponding valve configured to control a flow of gas therethrough”, note when volatile source is used in the reagent supply vessel 112 of ‘416, a gas will be passed through valve 406 to the vaporization chamber 130).
Claim 15: Fig. 9 of ‘899 shows the lid 22 of the housing 12 is very small compare to the storage reservoir 28 (the claimed “wherein a ratio of a height of the base to a height of the lid is greater than about 4”, likewise, the frit 120 is much smaller than the cold trap 136 in ‘416).
	Claim 16: 100o K of ‘899 and the vaporizer must be heated to a temperature in excess of 200° C (‘416, col. 4, lines 40-41, the combined apparatus is capable of the claimed “wherein the intermediate layer is configured to maintain a temperature gradient between the lid and the base of at least 10° C”).
	Claim 17: By adding frit 120 between the second heating means 166 and the cold trap 136, the height of the frit is much smaller than the vaporization chamber, the length between 120 to the top of the cold trap 136, in ‘416 (the claimed “wherein a ratio of a height of the lid to a height of the intermediate layer is greater than about 2”, likewise, the cover 22 of the housing 12 of ‘899 is also very thin).
	Claim 19: The heated frit may be made of any material that is inert in the presence of the reagents at the appropriate temperatures. Stainless steel, glass, and ceramics are suitable materials of construction (US 5711816, col. 14, lines 39-42, the claimed “ wherein the intermediate layer comprises a ceramic or metal”, ‘899 also teaches  “housing 12 may be formed from stainless steel”, [0035], 5th sentence).
Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ‘416 and ‘899, as being applied to claims 1 and 4 rejection above, further in view of Saito et al. (US 6770145, hereafter ‘145).
‘416’s coating is refractory materials of metal oxides (col. 1, lines 41-48) while ‘899 uses liquid nitrogen ([0038]) for the purpose of liquidfying oxygen or nitrogen (abstract).

The combination of ‘416 and ‘899 does not teach the limitations of:
Claim 5: wherein the cooling element comprises a water-cooled element thermally coupled to the base.
Claim 9: wherein the cooling element comprises a water-cooled element thermally coupled to the base.

‘145 is an analogous art in the field of An LPCVD apparatus comprising: a container for accommodating an organometallic compound which serves as a raw material; a heating means for heating the container and vaporizing the organometallic compound to obtain a raw material gas; a reactor for accommodating a substrate on which a thin film being precipitated; an exhaust pump for maintaining a low pressure atmosphere within the reactor; and a trap provided on the upstream side of the exhaust pump and cooling used raw material gas supplied from the reactor (abstract), a trap 4 for cooling and condensing a raw material gas used in the reaction (Fig. 2, col. 6, lines 1-2). ‘145 teaches that a coolant (water) is caused to flow over the cooling surfaces of the cold trap 4 so as to cool the gas passing therethrough to a temperature of 10o C (col. 6, lines 44-46).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted water as the coolant, as taught by ‘145, for its suitability for trapping vapor of metal oxide with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

	‘416 further teaches the limitation of:
	Claim 10: Since the aluminum heater assembly surrounds the stainless steel components preferably employed, the stainless steel components are heated by a combination of radiation from the aluminum, by conduction at the locations where the stainless steel and aluminum contact, and by convection through the air gap between the aluminum body half-sections and the stainless steel components (col. 11, line 67 to col. 12, line 6, Fig. 1 shows the fourth vaporizer heating means 166 is wire/rod shape, the claimed “wherein the heating element comprises a rod or plate configured to heat the lid via radiation”).
Alternatively claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘416, ‘899, and ‘145, as being applied to claim 9 rejection above, further in view of de Rudnay et al. (US 4959524, hereafter ‘524).
In case Applicants argue that the fourth vaporizer heating means 166 of ‘416 is a combinational heater, and claim 10 requires a purely radiation heater. 

‘524 is an analogous art in the field of Apparatus And Evaporator For Metallizing Foils (title). ‘524 teaches that radiation heaters made of rods or coils or strips (col. 4, lines 14-15).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted radiation heater rods/coils of ‘524 as the the fourth vaporizer heating means 166 of ‘416, for its suitability for vaporizer with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Alternatively claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘416 and ‘899, as being applied to claim 1 rejection above, further in view of de Uchida et al. (US 20030198741, hereafter ‘741).
In case Applicants argue that some of the valves in Fig. 4 of ‘416 is for delivery of liquid, not all valves for control a flow of gas for the claim 11.

‘741 is an analogous art in the field of Film-forming Apparatus (title) a vaporization chamber 41 (Fig. 1, [0067]). Fig. 4 of ‘741 shows that valve V1 downstream of the vaporization chamber 41 and upstream of the connection point with carrier gas from valves V8 and V9. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a valve V1 of ‘741, upstream of the carrier gas inlet line 128 of ‘416, for the purpose of controlling the flow rate of the vaporized gas and concentration of the diluted vapor. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘416 and ‘899, as being applied to claim 1 rejection above, further in view of Birtcher et al. (US 20160305019, hereafter ‘019).
‘416’s vaporization frit element 120 is filtering vertical flow conduit 122 for reagent. ‘416 does not expressly teaches a frit to the manifold conduit 137. 

The combination of ‘416 and ‘899 does not teach the limitations of:
Claim 12: wherein the chemical outlet comprise filter configured to prevent a passage of particulate matter therethrough.
Claim 13: wherein a porosity of the filter is configured to prevent a passage of the reactant therethrough below the second threshold temperature and to allow a passage of the reactant therethrough at or above the second threshold temperature.
Claim 14: wherein the filter comprises at least one of a ceramic or a metal.

‘019 is an analogous art in the field of VESSEL AND METHOD FOR DELIVERY OF PRECURSOR MATERIALS (title), A vessel for the vaporization of a precursor material, particularly a solid precursor ([0069]). ‘019 teaches that vessel 101 may further include an optional stainless steel filter 239 or frit (see FIG. 4), which may prevent unsublimated precursor from entering the outgoing precursor-containing fluid stream. The optional stainless steel frit may have a pore size that ranges from 0.1 to 100 microns. The optional frit can be installed in the upper volume 111 and/or the fluid path of the outgoing precursor-containing fluid. In some embodiments, a filter is installed on the outlet port 108 (see, e.g., filter 239 is installed on the outlet port 208 in FIG. 4) ([0085]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added stainless steel filter/frit 239 of ‘019 to the outlet manifold conduit 137 of ‘416, for the purpose of preventing unsublimated precursor from entering the outgoing precursor-containing fluid stream, as taught by ‘019. As a result, the unsublimated reactant precursor, which is at lower temperature, is prevented from passing through the filter 239.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘416 and ‘899, as being applied to claim 1 rejection above, further in view of Cok et al. (US 20060199475, hereafter ‘475).
The combination of ‘416 and ‘899 does not teach the limitations of:
Claim 18: wherein a cross section of the base comprises at least two flat edges.
Claim 20: wherein the intermediate fill vessel is sized to be disposed in situ in a solid source chemical reaction chamber.

‘475 is an analogous art in the field of A method and apparatus for forming vias in one or more layers, comprising providing a vacuum chamber, one or more beams in the vacuum chamber. The array of directed beams located in alignment with a layer for ablating one or more areas of the layer for forming vias. A cold trap is also provided in the vacuum chamber that is in fixed alignment with respect to the one or more beams such that the ablated material condenses upon the cold trap at the time and location when the one or more vias is being formed (abstract), organic deposition chambers 302-306 (Fig. 12, [0063]). ‘475 teaches that The cold trap 24 may be rectangular (as shown) or take a variety of shapes (Figs. 1-7, [0047], 5th sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have changed the shape of the cold trap 136 of ‘416 to rectangular, as taught by ‘475. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Furthermore, to have re-arranged the cold trap 136 into the deposition process chamber 144 of ‘416, as taught by ‘475. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.
Alternatively, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘416 and ‘899, as being applied to claim 1 rejection above, further in view of Yoshikawa et al. (US 20060283382, hereafter ‘382).
In case Applicants argue that cold trap of ‘475 is not the entire fill vessel in claim 20. 

‘382 is an analogous art in the field of Vapor Deposition System (title), There is provided a device or a method including a flow path switching unit which switches a first flow path for releasing the vapor deposition material evaporated from a vapor depositing source from the same into a chamber, and a second flow path for causing the vapor deposition material evaporated from the vapor depositing source to flow from the vapor depositing source through a transfer path into a recovery container. The vapor deposition system or the vapor deposition method is capable of reducing an amount of a vapor deposition material consumed without being deposited on an object not to be processed during non-vapor deposition (abstract). ‘382 teaches that the cooling means 219 for cooling the recovery container 203 ([0052], Fig. 2 shows the recovery container 203 is insider the chamber 201). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged the cold trap 136 into the deposition process chamber 144 of ‘416, as taught by ‘382. It has been held that rearranging parts of an invention only involves routine skill in the art.  MPEP 2144.04 VI C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6085548 is cited for transfill cylinders or containers 89 with refrigerant heat exchangers 88 at bottom (Fig. 1). US 20140026977 is cited for stainless steel frit 210, 212 at both inlet and outlet of vaporizer 202 (Fig. 2). Applicants’ submitted IDS 20180094350 is cited for valve at the top of the lid (Fig. 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/           Primary Examiner, Art Unit 1716